70 F.3d 121
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Robert D. WIDERGREN, Defendant-Appellant.
No. 95-15944.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 6, 1995.*Decided Nov. 9, 1995.

Before:  GOODWIN, PREGERSON, and REINHARDT, Circuit Judges.


1
MEMORANDUM**


2
Robert D. Widergren, a former federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. Sec. 2255 motion.  We have jurisdiction pursuant to 28 U.S.C. Sec. 2255.  We accept the district court's factual findings unless clearly erroneous and review its conclusions of law de novo.  Doganiere v. United States, 914 F.2d 165, 167 (9th Cir.1990), cert. denied, 499 U.S. 940 (1991).  We affirm.


3
Widergren contends the district court erred when it denied his claims that:  (a) his convictions for securities fraud and contempt constituted multiple punishment for the same conduct in violation of the Double Jeopardy Clause;  and (b) trial and appellate counsel were ineffective for failing to raise the issue previously.  We disagree.


4
The district court conducted a jury trial on the fraud charges simultaneously with a bench trial on the contempt charge.  Widergren was convicted of all charges and sentenced to 37 months in prison.  As Widergren's total sentence did not exceed that authorized by the legislature, see United States v. Dixon, 113 S.Ct. 2849, 2873 (1993) (White, J., concurring and dissenting) (citing United States v. Halper, 490 U.S. 435, 450 (1989)), we affirm for the reasons set forth in the district court's order of April 25, 1995.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3